Exhibit 10.60

 

Contract No. MA/CCF-316

 

FORM OF CAPITAL CONSTRUCTION FUND AGREEMENT
WITH
MATSON NAVIGATION COMPANY

 

This CAPITAL CONSTRUCTION FUND AGREEMENT (“Agreement”), made on the date
hereinafter set forth, by and between the UNITED STATES OF AMERICA, represented
by the Assistant Secretary of Commerce for Maritime Affairs (“Assistant
Secretary”), and Matson Navigation Company, a corporation organized and existing
under the laws of the State of California (“Party”), a citizen of the United
States of America.

 

W H E R E A S:

 

1.              The Party has applied for the establishment of a Capital
Construction Fund (“Fund”) under section 607 of the Merchant Marine Act, 1936,
as amended (“Act”);

 

2.              The Party is the owner or lessee or has contracted for the
construction of one or more eligible vessels as defined in section 607(k) of the
Act, which vessels are listed in Schedule A hereof;

 

3.              The Party has a program for the construction or acquisition of
qualified agreement vessels as defined in section 607(k) of the Act, which
program is described in Schedule B hereof;

 

4.              The Assistant Secretary and the Party desire to enter into an
Agreement for the purpose of providing replacement vessels, additional

 

--------------------------------------------------------------------------------


 

vessels, or reconstructed vessels, built in the United States and documented
under the laws of the United States for operation in the United States foreign,
Great Lakes, or noncontiguous domestic trade;

 

5.              The Assistant Secretary has determined that the Party qualifies
for an Agreement under the Act; and

 

6.              The Assistant Secretary has authorized the award of an Agreement
upon the terms and conditions set forth herein subject to the Act, as it may be
amended from time to time, and such rules and regulations as shall be prescribed
by the Secretary of Commerce or his delegate, either alone or jointly with the
Secretary of the Treasury, as necessary to carry out the powers, duties, and
functions vested in them by the Act (“rules and regulations”).

 

NOW, THEREFORE, in consideration of the premises the Assistant Secretary and the
Party hereby agree as follows:

 

1.              Establishment of a Fund

 

(A)       A Fund is hereby established for the purposes set forth in Article 2
hereof, pursuant to such terms and conditions as shall be prescribed in this
Agreement, the Act, or the rules and regulations.

 

(B)       The Fund shall be established in the depositories listed in Schedule C
hereof.

 

2.              Purpose of the Fund

 

The Fund established hereunder shall be utilized to provide for replacement
vessels, additional vessels, or reconstructed vessels, built in the United
States and documented under the laws of the United States for operation in the
United States foreign, Great Lakes, or noncontiguous domestic trade, and to
provide for qualified withdrawals to achieve the program set forth in Schedule B
hereof.

 

2

--------------------------------------------------------------------------------


 

3.              Term of the Agreement

 

This Agreement shall be effective on the date of execution by the Assistant
Secretary and shall continue until terminated under Article 4.

 

4.              Termination of Agreement

 

(A)       This Agreement may be terminated at any time under any of the
following circumstances:

 

(1)         Upon written mutual agreement by the parties;

 

(2)         Upon written notice by the Party that a change has been made in the
rules and regulations which would have a substantial effect upon the rights or
obligations of the Party.

 

(B)       This Agreement shall terminate upon completion of the program as set
forth in Schedule B hereof.

 

(C)       Upon termination of this Agreement pursuant to paragraphs (A) and/or
(B) hereof all amounts remaining in the Fund shall be treated as if withdrawn in
a nonqualified withdrawal (as that term is defined in the Act and the rules and
regulations) on the date of termination of this Agreement.

 

5.              Deposits to be made into the Fund

 

(A)       Subject to any restrictions contained in the Act, the rules and
regulations, or this Agreement, the Party may deposit, for each taxable year to
which this Agreement applies, amounts representing:

 

3

--------------------------------------------------------------------------------


 

(1)         Taxable income attributable to the operation of the vessels listed
in Schedule A or B hereof;

 

(2)         The depreciation allowable under section 167 of the Internal Revenue
Code of 1954 on the vessels listed in Schedule A or B hereof;

 

(3)         The net proceeds from the sale or other disposition of any of the
vessels listed in Schedule A or B hereof;

 

(4)         The net proceeds from insurance or indemnity attributable to the
vessels listed in Schedule A or B hereof;

 

(B)       The Party shall deposit for each taxable year to which this Agreement
applies:

 

(1)         All receipts from the investment or reinvestment of amounts held in
the Fund, except that the Party shall not be permitted to deposit more than is
necessary to complete its program set out in Schedule B hereof; and

 

(2)         The net proceeds from the mortgage of any vessel listed in Schedule
B hereof for which qualified withdrawals from the Fund have been made.

 

(C)       Notwithstanding anything in paragraphs (A) or (B) hereof to the
contrary, the Party shall make the minimum deposits set forth in Schedule D
hereof at the time and in such amounts as may be set forth therein. The Party
specifically agrees to deposit one hundred percent of allowable taxable income
attributable to the operation of agreement vessels, in order to meet its
obligations under this paragraph.

 

4

--------------------------------------------------------------------------------


 

(D)       In the event that any leased vessel listed in Schedule A hereof is
included in another capital construction fund agreement, the maximum amount of
depreciation which the Party may deposit in respect to that vessel shall be
calculated by using the allowable percentage of the depreciation ceiling listed
for that vessel in Schedule A hereof.

 

6.              Withdrawals from the Fund

 

(A)       The Party may make such qualified withdrawals (as that term is defined
in the Act and the rules and regulations) as shall be necessary to fulfill the
obligations set forth in Schedule B hereof.  Any such qualified withdrawal may
be made without the consent of the Assistant Secretary, except as required by
the rules and regulations.

 

(B)       Any other withdrawal from the Fund shall be made only upon the prior
written consent of the Assistant Secretary, as required by the rules and
regulations.

 

7.              Investment of the Fund

 

(A)       The Party, at its discretion, may invest assets held in the Fund in
accordance with the Act and the rules and regulations.

 

(B)       The Party agrees, when investing assets held in the Fund, to make such
investments as will insure that sufficient cash is available at the time
qualified withdrawals are required in accordance with the program described in
Schedule B hereof.

 

5

--------------------------------------------------------------------------------


 

8.              Pledges, Assignments and Transfers

 

(A)       The Party agrees not to assign, pledge or otherwise encumber, either
directly or indirectly or through any reorganization, merger, or consolidation,
all or any part of this Agreement, the Fund, or any assets in the Fund without
the prior written consent of the Assistant Secretary; provided, however, the
Party may transfer the assets of the Fund, in whole or in part, to an investment
trustee, as provided in the rules and regulations.

 

(B)       The Party shall not obligate any assets in the Fund as a compensating
balance.

 

(C)       The Party may not sell, transfer, or otherwise dispose of any vessel,
or part thereof, described in Schedule B hereof without the prior written
consent of the Assistant Secretary.

 

9.              Records and Reports

 

(A)       The Party and each affiliate, domestic agent, subsidiary or holding
company connected with, or directly or indirectly controlling or controlled by
the Party shall keep its books, records, and accounts relating to the
maintenance, operation, and servicing of the vessel(s) and/or service(s) covered
by this Agreement in such form as may be prescribed by the Assistant Secretary
under the rules and regulations.

 

(B)       The Assistant Secretary agrees not to require the duplication of
books, records and accounts required to be kept in some other form by the
Interstate Commerce Commission or the Secretary of the Treasury, so long as the
information required in paragraph (A) hereof is made available to the Assistant
Secretary.

 

6

--------------------------------------------------------------------------------


 

(C)       The Party agrees to file, upon notice from the Assistant Secretary,
balance sheets, profit and loss statements, and such other statements of
financial operations, special reports, charters, ships’ logs, memoranda of facts
and transactions, as in the opinion of the Assistant Secretary may affect the
Party’s performance under this Agreement.

 

(D)       The Assistant Secretary may require by regulation that any of such
statements, reports and memoranda shall be certified by independent certified
public accountants acceptable to the Assistant Secretary.

 

(E)        The Assistant Secretary may require the Party to establish and
maintain systems of control of expenses and revenues in connection with the
operation of the agreement vessel(s).

 

(F)         The Party agrees to submit promptly to the Assistant Secretary any
contract executed in connection with the program described in Schedule B hereof.

 

(G)       The Assistant Secretary is hereby authorized to examine and audit the
books, records, and accounts of all persons referred to in this Article whenever
he may deem it necessary or desirable.

 

10.       Modification and Amendment

 

This Agreement may be modified or amended at any time by mutual written consent.

 

11.       Incorporation of Schedules

 

The attached Schedules A, B, C, and D are incorporated into and made a part of
this Agreement.

 

7

--------------------------------------------------------------------------------


 

12.       Liquidated Damages

 

(A)       In the event that the Party operates any qualified agreement vessel
described in Schedule B hereof in geographic trades other than those permitted
by section 607 of the Act, this Agreement, and/or the rules and regulations, the
Party shall pay to the United States an amount of liquidated damages for each
day of such impermissible geographic trading which shall constitute the time
value of the deferral of Federal income tax which the Party has received.  The
amount shall be calculated as follows:

 

(1)         For each vessel constructed or acquired within one year of final
delivery from the shipyard with the aid of qualified withdrawals the daily rate
shall be $0.07523 for each $1,000 which has been or may be withdrawn from the
Fund pursuant to Schedule B hereof.

 

(2)         For each vessel reconstructed or acquired more than one year after
final delivery from the shipyard after construction with the aid of qualified
withdrawals the daily rate shall be $0.04763 for each $1,000 which has been or
may be withdrawn from the Fund pursuant to Schedule B hereof.

 

(3)         For each vessel included in Schedule B hereof as a qualified
agreement vessel in regard to which qualified withdrawals from the Fund have
been made to pay existing indebtedness, the daily rate shall be $0.04763  for
each $1,000 which has been or may be withdrawn from the Fund pursuant to
Schedule B hereof, provided, however, that if the vessel was more than 15 years
old on the date of the first qualified withdrawal, the daily rate shall be
$0.03857  for each $1,000 which has been or may be with drawn from the Fund
pursuant to Schedule B hereof.

 

8

--------------------------------------------------------------------------------


 

(B)       The Party agrees to pay the daily rate of liquidated damages to the
Assistant Secretary, for deposit in the Treasury of the United States, within
the time limits provided for in the rules and regulations.

 

(C)       Nothing in this Article shall in any way be construed to diminish or
waive any of the Assistant Secretary’s other remedies for breach under the Act,
the Agreement, or the rules and regulations.

 

(D)       Notwithstanding the fact that the Agreement may be terminated pursuant
to the provisions of Article 4 hereof, or otherwise, the provisions of this
Article 12 shall continue in effect as follows:

 

(1)         In the case of a vessel constructed or acquired within one year of
final delivery from the shipyard after construction with the aid of qualified
withdrawals, for a period of twenty (20) years from the date of such vessel’s
final delivery;

 

(2)         In the case of a vessel reconstructed or acquired more than one year
after final delivery from the shipyard after construction with the aid of
qualified withdrawals, for a period of ten (10) years from the date of such
vessel’s final delivery from the shipyard after reconstruction or the date of
such vessel’s acquisition;  and

 

(3)         In the case of a vessel included in Schedule B hereof as a qualified
agreement vessel in regard to which qualified withdrawals from the Fund have
been made to pay existing indebtedness, for a period of ten (10) years from the
date of the first qualified withdrawal in

 

9

--------------------------------------------------------------------------------


 

regard to such vessel, provided, however, that if such vessel was more than
fifteen (15) years old on the date of the first qualified withdrawal in regard
thereto, such conditions shall continue for a period of five (5) years in regard
to such vessel.

 

13.       Warranties and Representations by the Party

 

The Party hereby warrants and represents that:

 

(A)       The Party is a citizen of the United States within the meaning of
section 2 of the Shipping Act, 1916, as amended, and will continue to be so for
the term of this Agreement. The Party agrees that, each year, within 30 days
after the annual meeting of its stockholders, it shall file a supplemental
affidavit as evidence of its continuing United States citizenship, provided
that, any changes in data last furnished with respect to officers, directors,
and stockholders holding five percent or more of the issued and outstanding
stock of each class or series which would result in a loss of the Party’s status
as a United States citizen shall be promptly reported to the Assistant
Secretary.

 

(B)       The Party owns, is the lessee, or has contracted for the construction
of one or more eligible vessels (within the meaning of section 607(k) of the
Act) as listed is Schedule A hereof.

 

(C)       The qualified vessels described in Schedule B hereof:

 

10

--------------------------------------------------------------------------------


 

(1)         Were or will be constructed or reconstructed in the United States,
except as provided in the Act and the rules and regulations;

 

(2)         Are or will be documented under the laws of the United States and
will continue to remain so documented; and

 

(3)         Will be operated in the foreign, Great Lakes or noncontiguous
domestic trade of the United States within the meaning of the Act and the
rules and regulations.

 

(D)       The Party will meet its deposit obligations as agreed upon in
Article 5 of this Agreement.

 

(E)        The Party will promptly inform the Assistant Secretary, in writing,
of any change in circumstances which would tend to adversely affect the ability
of the Party to carry out its obligations under the Agreement.

 

(F)         The Party will faithfully conform to all rules and regulations
governing the Agreement and the Fund.

 

(G)       Nothing of monetary value has been improperly given, promised, or
implied for entering into this Agreement. The Party further warrants that no
improper personal, political or other activities have been used or attempted in
an effort to influence the outcome of the discussions or negotiations leading to
the award of this Agreement. Breach of this warranty shall constitute an event
of default for which the Assistant Secretary shall have the right,
notwithstanding Article 4, to terminate this Agreement without liability to the
United States.

 

11

--------------------------------------------------------------------------------


 

14.       Default in Obligations

 

(A)       If the Assistant Secretary determines that any substantial obligation
under this Agreement is not being fulfilled by the Party, he may, under the
rules and regulations and after the Party has been given notice and an
opportunity to be heard, declare a breach and treat the entire Fund, or any
portion thereof, as an amount withdrawn in a non-qualified withdrawal.

 

(B)       The Assistant Secretary shall provide an opportunity for the Party to
cure a breach declared pursuant to Paragraph (A) of this Article 13.

 

(C)       Events of breach by the Party shall include, but shall not be limited
to:

 

(1)         Failure in any respect to use due diligence in performing the
program set forth in Schedule B hereof;

 

(2)         Obligating the assets in the Fund as a compensating balance;

 

(3)         Failure to make deposits required in Schedule D hereof;

 

(4)         Failure to secure written permission from the Assistant Secretary
when such permission is required by the rules and regulations;

 

(5)         Failure to submit reports and/or records on a timely basis as
provided in Article 9 hereof;

 

(6)         Any material misrepresentation made by the Party or any failure by
the Party to disclose material information, in connection with this Agreement
whether before or after execution hereof and whether made in an application,
report, affidavit, or otherwise; or

 

12

--------------------------------------------------------------------------------


 

(7)              Failure by the Party to comply with any provisions of section
607 of the Act, the rules and regulations, or this Agreement.

 

(15). Extension of Federal Income Tax Benefits

 

The Assistant Secretary agrees that the Federal income tax benefits provided in
the Act and the rules and regulations shall be available to the Party if the
Party shall carry out its obligations under this Agreement.

 

 

 

UNITED STATES OF AMERICA

 

 

ASSISTANT SECRETARY OF COMMERCE

ATTEST:

 

FOR MARITIME AFFAIRS

 

 

 

By:

 

 

By:

 

 

Secretary

 

 

Contracting Officer

 

 

 

 

 

 

 

 

 

 

(Date of Execution)

 

 

 

 

 

 

 

 

 

ATTEST:

 

MATSON NAVIGATION COMPANY

 

 

 

 

 

 

By:

 

 

By:

 

 

Assistant Secretary

 

 

Vice President

 

 

 

 

 

 

Approved as to form:

 

 

 

 

 

 

 

 

Assistant General Counsel

 

 

Maritime Administration

 

 

 

--------------------------------------------------------------------------------


 

 

COUNTERPART III

 

 

 

Addendum No.2

 

Contract No.  MA/CCF-316

 

FORM OF ADDENDUM TO

MARITIME ADMINISTRATION

CAPITAL CONSTRUCTION FUND AGREEMENT

WITH

MATSON NAVIGATION COMPANY

 

THIS AGREEMENT, made by and between the Secretary of Commerce (the “Secretary”)
and Matson Navigation Company (the “Party”), a citizen of the United States, as
an addendum to that certain Capital Construction Fund Agreement, Contract
No. MA/CCF-316 (the “Agreement”),

 

WITNESSETH:

 

WHEREAS:

 

l .               The parties hereto entered into the Agreement on September 21,
1976, under section 607 of the Merchant Marine Act, l936, as amended (the
“Act”);

 

2.              A new agreement form was published in the Federal Register on
August 30, 1977;

 

3.              The parties hereto desire to amend the Agreement to conform with
the new agreement form; and

 

4.              The parties hereto have agreed to amend the Agreement in the
manner hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises, the Secretary and the Party
agree as follows:

 

I.                Effective October 28, 1977, the Agreement is amended in the
following respects:

 

A.            Article 5 of the Agreement is amended by changing the last
sentence of Paragraph (C) thereof to read as follows:

 

--------------------------------------------------------------------------------


 

“The Party specifically agrees to deposit up to one hundred percent of allowable
taxable income attributable to the operation of agreement vessels in order to
meet its obligations under this paragraph.”

 

B.            Article 12 of the Agreement is amended by deleting from Paragraph
(A) thereof the subparagraphs numbered (l), (2), and (3) and by changing the
last sentence of Paragraph (A) to read as follows:

 

“The amount shall be calculated in accordance with the rules and regulations.”

 

C.            Article 14 of the Agreement is amended by changing Paragraph
(B) thereof to read as follows:

 

“(B)  The Assistant Secretary shall provide an opportunity for the Party to cure
a breach declared pursuant to Paragraph (A) of this Article 14.”

 

II.           Except as herein otherwise expressly provided, the Agreement, as
hereto-fore amended, shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Secretary and the Party have executed this addendum in
quadruplicate, effective as of the date(s) indicated herein and actually on the
16th day of December 1977.

 

 

 

UNITED STATES OF AMERICA

 

 

SECRETARY OF COMMERCE

 

 

ASSISTANT SECRETARY OF COMMERCE

ATTEST:

 

FOR MARITIME AFFAIRS

 

 

 

By:

 

 

By:

 

 

Secretary

 

 

Contracting Officer

 

 

 

 

 

 

 

 

 

ATTEST:

 

MATSON NAVIGATION COMPANY

 

 

 

By:

 

 

By:

 

 

Assistant Secretary

 

 

Vice President and Treasurer

 

 

 

Approved as to form:

 

 

 

 

 

 

 

 

Assistant General Counsel

 

 

Maritime Administration

 

 

 

--------------------------------------------------------------------------------


 

 

  COUNTERPART III

 

 

 

Addendum No. 5

 

Contract No. MA/CCF-316

 

FORM OF ADDENDUM TO
MARITIME ADMINISTRATION
CAPITAL CONSTRUCTION FUND AGREEMENT
WITH
MATSON NAVIGATION COMPANY

 

THIS AGREEMENT, made by and between the Secretary of Commerce (the “Secretary”)
and MATSON NAVIGATION COMPANY (the “Party”), a citizen of the United States, as
an addendum to that certain Capital Construction Fund Agreement, Contract No. 
MA/CCF-316 (the “Agreement”).

 

WITNESSETH:

 

WHEREAS:

 

1.              The parties hereto entered into the Agreement on September 21,
1976, under section 607 of the Merchant Marine Act, 1936, as amended (the
“Act”); and

 

2.              The parties hereto desire to amend the Agreement in the manner
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises, the Secretary and the Party
agree as follows:

 

I.                Effective May 7, 1980, Article 4(B) of the Agreement is
amended by inserting a comma in lieu of the period after the word “hereof” and
by adding after the comma the words “unless otherwise mutually agreed by the
parties.”

 

--------------------------------------------------------------------------------


 

II.           Except as herein otherwise expressly provided, the Agreement, as
heretofore amended, shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Secretary and the Party have executed this addendum in
quadruplicate, effective as of the date(s) indicated and actually on the 15th
day of August, 1980.

 

 

UNITED STATES OF AMERICA

 

SECRETARY OF COMMERCE

 

ASSISTANT SECRETARY OF COMMERCE

ATTEST:

FOR MARITIME AFFAIRS

 

 

 

 

By:

 

 

By:

 

 

Secretary

 

 

Contracting Officer

 

 

 

 

 

 

ATTEST:

MATSON NAVIGATION COMPANY

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

(print or type)

 

 

(print or type)

 

 

 

 

 

Title:

Assistant Secretary

 

Title:

Senior Vice President

 

(print or type)

 

 

(print or type)

 

 

 

 

Approved as to form:

 

 

 

 

 

 

 

for Assistant General Counsel

 

Maritime Administration

 

 

--------------------------------------------------------------------------------


 

COUNTERPART III

 

 

 

Addendum No. 18

 

Contract No. MA/CCF-316

 

FORM OF ADDENDUM TO
MARITIME ADMINISTRATION
CAPITAL CONSTRUCTION FUND AGREEMENT
WITH
MATSON NAVIGATION COMPANY, INC.

 

This Addendum is made by and among the Maritime Administrator (the
“Administrator”) and Matson Navigation Company, Inc. (individually “Matson”) and
certain wholly-owned subsidiaries or sub-subsidiaries thereof, Matson
Agencies, Inc., Matson Freight Agencies, Inc., Matson Freight Agencies
(Eastern), Inc., Matson Intermodal System, Inc., Matson Services Company, Inc.,
and Matson Terminals, Inc. (Matson and such subsidiaries referred to
collectively as the “Party”), each of which is a citizen of the United States,
as an addendum to that certain Capital Construction Fund Agreement Contract
No. MA/CCF-316  (the “Agreement”).

 

WHEREAS:

 

1.              The Administrator and Matson entered into the Agreement on
September 21, 1976, under Section 607, Merchant Marine Act, 1936, as amended
(the “Act”);

 

2.              The Administrator approved the addition of each of the
subsidiaries to the Agreement on February 23, 1989;

 

3.              The Administrator on May 23, 1989 approved an amendment of the
Agreement which changes from mandatory to permissible Matson’s deposit of the
receipts from the investment or reinvestment of amounts held in the CCF, subject
to the condition that Matson shall not be permitted to deposit more than
necessary to complete its program objectives outlined in Schedule B; and

 

--------------------------------------------------------------------------------


 

4.              The parties desire to amend the Agreement as set forth in this
Addendum.

 

NOW, THEREFORE, the Administrator and the Party agree as follows:

 

I.                Effective for Matson’s 1988 tax year, the agreement is amended
as follows:

 

A.            Matson Agencies, Inc., Matson Freight Agencies, Inc., Matson
Freight Agencies (Eastern), Inc., Matson Intermodal System, Inc., Matson
Services Company, Inc. and Matson Terminals, Inc. are added as parties to the
Agreement.

 

B.            Each of the parties added agrees to be bound by all the provisions
of Contract No. MA/CCF-316, as heretofore amended, and the Act applicable
thereto, and the rules and regulations issued pursuant to the Act.

 

II.           Effective May 23, 1989, the Agreement is amended as follows:

 

A.            Article 5, paragraph (A), item (4) is amended to change the period
at the end of item (4) to a semicolon and to add the word “and”;

 

B.            Article 5, paragraph (A) is amended to add item (5) to read as
follows:

 

(5)         The receipts from the investment or reinvestment of amounts held in
the Fund, except that the Party shall not be permitted to deposit more than is
necessary to complete its program set out in Schedule B hereof.

 

2

--------------------------------------------------------------------------------


 

C.            Article 5, paragraph (B) is amended to delete item (1) and to
renumber the following item as item (1).

 

II.           Except as herein otherwise expressly provided, the Agreement, as
heretofore amended, shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Addendum No. 18 in four
counterparts, effective as of the dates specified hereinabove and actually on
the 5th day of July, 1989.

 

 

 

UNITED STATES OF AMERICA

 

SECRETARY OF TRANSPORTATION

ATTEST:

MARITIME ADMINISTRATOR

 

 

 

 

BY:

 

 

By:

 

 

Secretary

 

 

Contracting Officer

 

 

 

 

 

 

 

 

ATTEST:

MATSON NAVIGATION COMPANY, INC.

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

Assistant Secretary

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

ATTEST:

MATSON AGENCIES, INC.

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

Secretary

 

Title:

Vice President

 

3

--------------------------------------------------------------------------------


 

ATTEST:

MATSON FREIGHT AGENCIES, INC.

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

Secretary

 

Title:

Vice President

 

 

ATTEST:

MATSON FREIGHT AGENCIES

 

(EASTERN), INC.

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

Secretary

 

Title:

Vice President

 

 

ATTEST:

MATSON INTERMODAL SYSTEM, INC.

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

Secretary

 

Title:

Vice President

 

4

--------------------------------------------------------------------------------


 

ATTEST:

MATSON SERVICES COMPANY, INC.

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

Secretary

 

Title:

Vice President

 

 

ATTEST:

MATSON TERMINALS, INC.

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

Secretary

 

Title:

Vice President

 

 

Approved as to form:

 

 

 

 

 

By:

 

 

 

Assistant Chief Counsel

 

 

Maritime Administration

 

 

5

--------------------------------------------------------------------------------


 

 

Counterpart II

 

Addendum No. 20

 

Contract No. MA/CCF-316

 

FORM OF ADDENDUM TO

MARITIME ADMINISTRATION

CAPITAL CONSTRUCTION FUND AGREEMENT

WITH

MATSON NAVIGATION COMPANY, INC.

 

This Addendum is made by and among the Maritime Administrator (the
“Administrator”) and Matson Navigation Company, Inc. (individually “Matson”) and
certain wholly-owned subsidiaries or sub-subsidiaries thereof, Matson
Agencies, Inc., Matson Freight Agencies, Inc., Matson Freight Agencies
(Eastern), Inc., Matson Intermodal System, Inc., Matson Leasing Company, Inc.,
Matson Services Company, Inc., and Matson Terminals, Inc. (Matson and such
subsidiaries referred to collectively as the “Party”), each of which is a
citizen of the United States, as an addendum to that certain Capital
Construction Fund Agreement Contract No. MA/CCF-316 (the “Agreement”).

 

WHEREAS:

 

1.     The Administrator and Matson entered into the Agreement on September 21,
1976, under Section 607, Merchant Marine Act, 1936, as amended (the “Act”);

 

2.     The Administrator approved the addition of each of the following
subsidiaries to the Agreement on February 23, 1989;

 

Matson Agencies, Inc.

Matson Freight Agencies, Inc.

Matson Freight Agencies (Eastern), Inc.

Matson Intermodal System, Inc.

Matson Services Company, Inc.

Matson Terminals, Inc.

 

--------------------------------------------------------------------------------


 

3.              The parties hereto desire to amend the Agreement as set forth in
this Addendum.

 

NOW, THEREFORE, the Administrator and the Party agree as follows:

 

I.                Effective for Matson’s 1989 tax year, the agreement is amended
as follows:

 

A.            Matson Leasing Company, Inc. is added as a party to the Agreement.

 

B.            Matson Leasing Company, Inc. agrees to be bound by all the
provisions of Contract No. MA/CCF-316 as heretofore amended, and the Act
applicable thereto, and the rules and regulations issued pursuant to the Act.

 

II.           Except as herein otherwise expressly provided, the Agreement, as
heretofore amended, shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Addendum No. 20, in
four counterparts, effective as of May 8, 1989 and actually on the 23rd day of
July, 1990.

 

 

 

 

UNITED STATES OF AMERICA

 

 

SECRETARY OF TRANSPORTATION

 

 

MARITIME ADMINISTRATION

 

 

 

 

By:

 

 

By:

 

 

Secretary

 

 

Contracting Officer

 

Maritime Administration

 

 

 

 

ATTEST:

MATSON NAVIGATION COMPANY, INC.

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

(print or type)

 

 

(print or type)

 

 

 

 

 

Title:

Assistant Secretary

 

Title:

Senior Vice President

 

(print or type)

 

 

(print or type)

 

2

--------------------------------------------------------------------------------


 

ATTEST:

MATSON AGENCIES, INC.

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

(print or type)

 

 

(print or type)

 

 

 

 

 

Title:

Secretary

 

Title:

Vice President

 

(print or type)

 

 

(print or type)

 

ATTEST:

MATSON FREIGHT AGENCIES, INC.

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

(print or type)

 

 

(print or type)

 

 

 

 

 

Title:

Secretary

 

Title:

Vice President

 

(print or type)

 

 

(print or type)

 

ATTEST:

MATSON FREIGHT AGENCIES

 

(EASTERN), INC.

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

(print or type)

 

 

(print or type)

 

 

 

 

 

Title:

Secretary

 

Title:

Vice President

 

(print or type)

 

 

(print or type)

 

ATTEST:

MATSON INTERMODAL SYSTEM, INC.

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

(print or type)

 

 

(print or type)

 

 

 

 

 

Title:

Secretary

 

Title:

Vice President

 

(print or type)

 

 

(print or type)

 

3

--------------------------------------------------------------------------------


 

ATTEST:

MATSON LEASING COMPANY, INC.

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

(print or type)

 

 

(print or type)

 

 

 

 

 

Title:

Secretary

 

Title:

Controller

 

(print or type)

 

 

(print or type)

 

ATTEST:

MATSON SERVICES COMPANY, INC.

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

(print or type)

 

 

(print or type)

 

 

 

 

 

Title:

Secretary

 

Title:

Vice President

 

(print or type)

 

 

(print or type)

 

ATTEST:

MATSON TERMINALS, INC.

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

(print or type)

 

 

(print or type)

 

 

 

 

 

Title:

Secretary

 

Title:

Vice President

 

(print or type)

 

 

(print or type)

 

 

Approved as to form:

 

 

 

 

 

By:

 

 

 

for Assistant Chief Counsel

 

 

Maritime Administration

 

 

4

--------------------------------------------------------------------------------


 

 

Addendum No. 31

 

Contract No. MA/CCF-316

 

FORM OF ADDENDUM TO
MARITIME ADMINISTRATION

CAPITAL CONSTRUCTION FUND AGREEMENT

WITH

MATSON NAVIGATION COMPANY, INC.

 

THIS AGREEMENT is made by and between the MARITIME ADMINISTRATOR (the
“Administrator”), and MATSON NAVIGATION COMPANY, INC., a citizen of the United
States (the “Contractor”), as an addendum to that certain Capital Construction
Fund (“CCF’’) Agreement Contract No. MA/CCF-316 (the “Agreement”).

 

WHEREAS:

 

1.              The Administrator and the Contractor entered into the Agreement
on September 21, 1976, under Section 607 of the Merchant Marine Act, 1936, as
amended, now codified as Chapter 535 to Title 46 United States Code (the “Act”);
and

 

2.              The parties hereto desire to amend the Agreement as set forth in
this Addendum.

 

NOW, THEREFORE, the Administrator and the Contractor agree, effective as of
August 26, 2005, as follows:

 

I.                The Agreement is amended to add each of the following
corporations to the Agreement, each of which is a wholly owned subsidiary of the
Contractor:



Matson Integrated Logistics, Inc.

Matson Terminals,  Inc.
Matson Ventures, Inc.

 

II.           Acceptance by each of the additional corporations of the
obligations of the Agreement shall be established by its execution of the
acceptance of the addendum.

 

III.      Except as herein otherwise expressly provided, the Agreement, as
heretofore amended, shall remain in full force and effect.

 

CONFIDENTIAL BUSINESS INFORMATION EXEMPT FROM FOIA DISCLOSURE PURSUANT TO 5
U.S.C. 552(b)(4)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF. the parties have executed this Addendum No. 31 in four
counterparts, effective as the date set forth hereinabove and actually on
22nd day of July, 2010.

 

 

 

 

UNITED STATES OF AMERICA

 

 

SECRETARY OF TRANSPORTATION

 

 

MARITIME ADMINISTRATION

 

 

 

ATTEST:

 

 

 

 

 

By:

 

 

By:

 

 

Assistant Secretary

 

 

Contracting Officer

 

 

 

MATSON NAVIGATION COMPANY, INC.

 

 

ATTEST:

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

(print or type)

 

 

(print or type)

 

 

 

 

 

Title:

Assistant Secretary

 

Title:

President

 

(print or type)

 

 

(print or type)

 

 

ADDENDUM ACCEPTED

 

 

 

MATSON INTEGRATED LOGISTICS, INC.

 

 

ATTEST:

By:

 

 

 

 

 

By:

 

 

Name:

 

 

 

 

 

 

Name:

 

 

Title:

Chairman of the Board & President

 

 

 

 

 

Title:

Assistant Secretary

 

 

 

 

CONFIDENTIAL BUSINESS INFORMATION EXEMPT FROM FOIA DISCLOSURE PURSUANT TO 5
U.S.C. 552(b)(4)

 

2

--------------------------------------------------------------------------------


 

 

MATSON TERMINALS, INC.

 

 

ATTEST:

By:

 

 

 

 

 

By:

 

 

Name:

 

 

 

 

 

 

Name:

 

 

Title:

Chairman of the Board and President

 

 

 

 

 

Title:

Assistant Secretary

 

 

 

 

 

MATSON VENTURES, INC.

 

 

ATTEST:

By:

 

 

 

 

 

By:

 

 

Name:

 

 

 

 

 

 

Name:

 

 

Title:

Chairman of the Board and President

 

 

 

 

 

Title:

Assistant Secretary

 

 

 

 

Approved as to form:

 

 

 

By:

 

 

 

Assistant Chief Counsel

 

 

Maritime Administration

 

 

CONFIDENTIAL BUSINESS INFORMATION EXEMPT FROM FOIA DISCLOSURE PURSUANT TO 5
U.S.C. 552(b)(4)

 

3

--------------------------------------------------------------------------------